DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shuman US-20150272542-A1 and in view of Ogata US-20190298442-A1.

wherein the fluid transmission feature further comprises one or more grooves (Shuman 0051 Fig. 3 continuous groove 248 transmits fluid along electrode 214) extending from a location on the straight section within the needle to a proximal end of the coil section (Shuman 0049 teaches that electrode 214 of Fig. 3 can be used in the same way as electrode 14 of Fig. 1A-1B. 0037 teaches that the electrode 14 (or grooved electrode 214) may be straight when disposed in the lumen 16 of the introducer needle 12, and that the flexible electrode 14 or 214 may be flexible and adapt a coiled configuration as it is deployed and extended from the distal end 20 of introducer needle 12. Therefore the groove 248 of electrode 214 would extend from a straight section within the needle 12 to a proximal end of the coil section as electrode 214 is deployed, and for a range of positions while the deployed electrode 214 adapts a coiled shape as it is extended).
In the alternative reference Shuman teaches that electrode 414 of Fig. 5 is interchangeable with electrode 14 of Fig. 1, and that coil tube channel 470 is in fluid communication with electrode 414 and the fluid channel formed in electrode 414. The coil tube 470 has a channel or groove that extends through the straight portion 412 to the coiled portion of electrode 414 and fluidly communicates at some point occurring on the straight section or coiled section. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device of Shuman with a fluid transmission groove extending from the straight portion within the needle lumen to the coil of Shuman in order to irrigate and cool the electrode along its surface from a proximal fluid source.


wherein the fluid transmission feature further comprises one or more grooves (Shuman 0051 Fig. 3 continuous groove 248 transmits fluid along electrode 214) extending from a location on the straight section within the needle to a proximal end of the coil section (Shuman 0049 teaches that electrode 214 of Fig. 3 can be used in the same way as electrode 14 of Fig. 1A-1B. 0037 teaches that the electrode 14 (or grooved electrode 214) may be straight when disposed in the lumen 16 of the introducer needle 12, and that the flexible electrode 14 or 214 may be flexible and adapt a coiled configuration as it is deployed and extended from the distal end 20 of introducer needle 12. Therefore the groove 248 of electrode 214 would extend from a straight section within the needle 12 to a proximal end of the coil section as electrode 214 is deployed, and for a range of positions while the deployed electrode 214 adapts a coiled shape as it is extended).
In the alternative reference Shuman teaches that electrode 414 of Fig. 5 is interchangeable with electrode 14 of Fig. 1, and that coil tube channel 470 is in fluid communication with electrode 414 and the fluid channel formed in electrode 414. The coil tube 470 has a channel or groove that extends through the straight portion 412 to the coiled portion of electrode 414 and fluidly communicates at some point occurring on the straight section or coiled section. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device of Shuman with a fluid transmission groove extending from the straight portion within the needle lumen to the coil of Shuman in order to irrigate and cool the electrode along its surface from a proximal fluid source.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 5, 6, 8, 9, 10, 11, 12, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuman US-20150272542-A1 in view of Ogata US-20190298442-A1.
With respect to claim 1, although Shuman teaches:
An electrosurgical instrument comprising (Shuman 0026 Fig. 1A electrosurgical instrument 10): a needle configured as a first electrode (Shuman 0028 Fig. 1A-1B first electrode 24 is a needle); and a coil extending through the needle and configured as a second electrode (Shuman 0028 Fig. 1A-1B second electrode 26 is a coil (0037 Fig. 1B) that extends through the needle 24), the coil being movable relative to the needle (Shuman 0027 Fig. 1A-1B the coil 26 is movable relative to the needle 24), the coil comprises: a straight section (Shuman 0037 Fig. 1B proximal portion of second electrode 26 is straight); a coil section (Shuman 0037 Fig. 1B distal portion of second electrode 26 is a coil); and a fluid transmission feature (Shuman 0011 describes a channel formed in the second electrode coil configured to deliver and dispense fluid), wherein as the needle and the coil are inserted into tissue (Shuman 0025 Fig. 1A-1B needle 24 and coil 26 are inserted into tissue) and energized (Shuman 0042 Fig. 1A-1B needle 24 and coil 26 electrically ablate tissue) with an electrical energy source (Shuman 0029 Fig. 1A-1B electrodes 24 and 26 are connected to an electrical power source (not shown)), the needle and the coil apply current to the tissue (Shuman 0033 Fig. 1A the device including needle 24 and coil 26 apply ablating current to tissue).
It fails to teach the needle and coil applying a current to coagulate tissue, rather applying a current to ablate tissue. However, in the same field of endeavor Ogata teaches a bipolar tissue ablation system (Ogata 0020 Fig. 1 ablation system 5):
the needle and the coil apply current to the tissue to coagulate the tissue (Ogata 0004 Fig. 1  ablation device 5 uses electrodes in a bipolar configuration to both coagulate and ablate tissue).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical instrument of Shuman with the coagulation action of Ogata, as Ogata teaches that RF bipolar electrodes are capable of both ablating and coagulating actions, and because coagulation is a necessary during electrosurgical procedures to stop blood vessels from bleeding (Ogata 0004).

	With respect to claim 2, Shuman teaches:
wherein the coil is electrically insulated from the needle (Shuman 0040 Fig. 1B coil 26 is electrically insulted from the needle 24 by insulating layer 36).  

	With respect to claim 3, Shuman teaches:
wherein the fluid transmission feature comprises one or more grooves located on at least a portion of one or more sides of the coil section (Shuman 0049 teaches Fig. 3 medical device 214 as interchangeable with Fig. 1A-1B medical device 14, 0051 Fig. 3 248 is a groove formed on coil 250 to transmit fluid).  

	With respect to claim 5, Shuman teaches:
further comprising a material applied over a portion of the straight section extending from a location on the straight section within the needle to a distal end of the straight section, the material forms one or more lumen having a first opening at a proximal end of the material and a second opening at a distal end of the material (Shuman 0059 Fig. 5 464 is a tube with a lumen extending over straight section of 414 with a first opening at the proximal end of the material and a second opening at a distal end of the material).  

	With respect to claim 6, Shuman teaches:
wherein at least one of the straight section or the coil section comprises two adjacent portions configured to form a fluid transmission path between the two portions (Shuman 0051 Fig. 3 two adjacent portions of 250 with a fluid transmission path 248 between the portions).  

	With respect to claim 8, Shuman teaches:
wherein the coil is made of a super-elastic, shape memory alloy (Shuman 0038 Fig. 1A-1B coil main body 30 of coil 26 can be shape-memory material such as Nitinol).  


wherein the coil section returns to a coiled state when at least one of the coil is heated beyond a predefined transition temperature or the coil section exits a distal end of the needle (Shuman 0038 Fig. 1A-1B coil 26 deploys from needle straight but returns to a coiled state when heated beyond a predefined transition temperature).  

	With respect to claim 10, Shuman in combination with Ogata as above teach:

A system for treating tissue comprising: an energy source; a fluid source; and an electrosurgical instrument comprising (Shuman 0026 Fig. 1A electrosurgical instrument 10): a needle connected to the energy source, the needle being a first electrode (Shuman 0028 Fig. 1A-1B first electrode 24 is a needle), wherein the needle is in fluid communication with the fluid source; and a coil extending through the needle (Shuman 0028 Fig. 1A-1B second electrode 26 is a coil (0037 Fig. 1B) that extends through the needle 24) and connected to the energy source, the coil being a second electrode and being movable relative to the needle (Shuman 0027 Fig. 1A-1B the coil 26 is configured to be the second electrode movable relative to the needle 24), the coil comprising: a straight section (Shuman 0037 Fig. 1B proximal portion of second electrode 26 is straight); a coil section (Shuman 0037 Fig. 1B distal portion of second electrode 26 is a coil); and a fluid transmission feature configured to wick fluid transmitted by the fluid source via the needle (Shuman 0011 describes a channel formed in the second electrode coil configured to deliver and dispense fluid Fig. 2 groove 248 is configured to wick fluid transmitted by the fluid source via the needle), 3Application No.: 16/346,756 Attorney Docket No.: ORA0029US1 wherein as the needle and the coil are inserted into a target tissue (Shuman and energized with the energy source (Shuman 0029 Fig. 1A-1B electrodes 24 and 26 are connected to an electrical power source (not shown)), the needle and the coil apply current to the target tissue to coagulate the target tissue (Ogata 0004 Fig. 1  ablation device 5 uses electrodes in a bipolar configuration to both coagulate and ablate tissue).  

	With respect to claim 11, Shuman teaches:
wherein the coil is electrically insulated from the needle (Shuman 0040 Fig. 1B coil 26 is electrically insulted from the needle 24 by insulating layer 36).  

	With respect to claim 12, Shuman teaches:
wherein the fluid transmission feature comprises one or more grooves located on at least a portion of one or more sides of the coil section (Shuman 0049 teaches Fig. 3 medical device 214 as interchangeable with Fig. 1A-1B medical device 14, 0051 Fig. 3 248 is a groove formed on coil 250 to transmit fluid).  

	With respect to claim 14, Shuman teaches:
further comprising a material applied over a portion of the straight section extending from a location on the straight section within the needle to a distal end of the straight section, the material forms one or more lumen having a first opening at a proximal end of the material and a second opening at a distal end of the material (Shuman 0059 Fig. 5 464 is a tube with a lumen extending over straight section of 414 with a first opening at the proximal end of the material and a second opening at a distal end of the material).  

	With respect to claim 15, Shuman teaches:
wherein at least one of the straight section or the coil section comprises two adjacent portions, wherein the fluid transmission feature is defined by a space between the two portions (Shuman 0051 Fig. 3 two adjacent portions of 250 with a fluid transmission path is the space 248 between the portions). 

	With respect to claim 17, Shuman teaches:
wherein the coil is made of a super-elastic, shape memory alloy (Shuman 0038 Fig. 1A-1B coil main body 30 of coil 26 can be shape-memory material such as Nitinol).  	

	With respect to claim 18, Shuman teaches:
wherein the coil portion returns to a coiled state when at least one of the coil is heated beyond a predefined transition temperature or the coil portion exits a distal end of the needle (Shuman 0038 Fig. 1A-1B coil 26 deploys from needle straight but returns to a coiled state when heated beyond a predefined transition temperature).


Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuman US-20150272542-A1 in view of Ogata US-20190298442-A1 and in view of Brucker US-20150272669-A1.
With respect to claim 7, although Shuman in combination with Ogata as above teach all of the elements of claim 6, they fail to teach two fluid transmission grooves on opposing sides of the electrode. However, in the same field of endeavor Brucker teaches a fluid cooled ablation electrode (Brucker Abstract Fig. 1 190):
wherein the fluid transmission feature comprises a first groove formed on a first side of one of the adjacent portions and a second groove formed on a second side of the other of the adjacent portions, wherein the first side and the second side are opposing (Brucker 0157 0185 Fig. 3B  fluid transmission grooves 321 are disposed circumferentially about the electrode, for any and each individual fluid transmission groove 321 has an opposing groove 321 one hundred and eighty degrees around the electrode).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrosurgical device of Shuman in combination with Ogata as above with the first and second opposing fluid transmission grooves of Brucker as the two or more opposing fluid transmission grooves provide more efficient and uniform cooling of the electrode (Brucker 0207).

	With respect to claim 16, Shuman in combination with Ogata and Brucker as above teach:
wherein the fluid transmission feature comprises a first groove formed on a first side of one of the adjacent portions and a second groove formed on a second side of the other of the adjacent portions, wherein the first side and the second side are opposing (Brucker 0157 0185 Fig. 3B  fluid transmission grooves 321 are disposed circumferentially about the electrode, for any and each individual fluid transmission groove 321 has an opposing groove 321 one hundred and eighty degrees around the electrode).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GLOTH whose telephone number is (571)272-8869.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-273-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER PATRICK GLOTH/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794